             Case 1:20-cv-10222-LTS Document 1 Filed 02/05/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


JON E. RUCINSKI                               )
                                              )
                Plaintiff                     )       Case No.:
                                              )
                v.                            )
                                              )
CSX TRANSPORTATION, INC.                      )
                                              )
                Defendant                     )

                      COMPLAINT AND REQUEST FOR JURY TRIAL

       Plaintiff Jon E. Rucinski, by and through undersigned counsel and as a cause of action,

states as follows:

                            PARTIES, JURISDICTION AND VENUE

       1.       Plaintiff Jon E. Rucinski is a citizen of Massachusetts.

       2.       Defendant CSX Transportation, Inc., (“CSX”), is a railroad corporation organized

and existing under and by virtue of the Laws of the State of Florida, with its principal place of

business in Jacksonville, Florida.

       3.       At all times relevant the Defendant was doing business in the Commonwealth of

Massachusetts as an interstate common carrier for hire.

       4.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 and the Federal Employers’ Liability Act, 45 U.S.C. § 51 et seq. (“FELA”).

                               COUNT I—Violations of the FELA

        5.     At all times herein mentioned, Plaintiff and Defendant were engaged in interstate
            Case 1:20-cv-10222-LTS Document 1 Filed 02/05/20 Page 2 of 4



Commerce and all trackage, cars, equipment and premises involved were under the control of

Defendant.

       6.        On or about February 6, 2017, the Plaintiff, while in the employ of the Defendant

as a conductor, sustained severe injuries.

       7.        On that date, the Plaintiff was performing his duties as a conductor and was

crossing over an oil tankard that was covered in ice and he slipped. He was being pressured by

Defendant to perform services in an expedited manner, despite the dangerous weather conditions

that existed at the time. Because of the dangerous walking conditions in the area, he was unable

to walk around the train to get to the other side of the train. He did catch himself with his back

to the tank car while holding onto the rail above his head. The Plaintiff swung with all his

weight on his right arm feeling the pain over the shoulder, deep in the arm, and some sharp

stabbing pain over his right neck.

       8.        Defendant CSX owed to the Plaintiff a non-delegable duty to provide a

reasonably safe place in which to perform his work.

       9.        Defendant CSX breached its duty to provide the Plaintiff with a reasonably safe

place to work in that:

       a. It failed to use due care to furnish the Plaintiff with a reasonably safe place in which

             to work;

       b. It failed to properly maintain and inspect the area and equipment where the Plaintiff

             worked and to keep the same free of ice;

       c. It failed to warn the Plaintiff of the dangers presented because of the ice on the oil

             tankard and lack of a designated safe area to walk around the train to get to the other

             side of the train;
               Case 1:20-cv-10222-LTS Document 1 Filed 02/05/20 Page 3 of 4



         d. It failed to exercise reasonable care for the safety of its employees when it failed to

               clear the ice from the oil tankard and to provide safe walking area where Plaintiff was

               required to work;

         e. It required Plaintiff to work under weather conditions that were known to create an

               unreasonable risk of injury;

         f. It was otherwise careless, reckless and negligent.

         10.      As a direct and proximate result of the negligence of Defendant CSX, the Plaintiff

was seriously, painfully and permanently injured about the body and limbs, resulting in injuries

to his right shoulder and neck, which caused and will continue to cause pain, suffering, and

mental anguish, surgical, medical and other related expenses, an inability to perform his usual

activities, and loss of income and wage earning capacity, all past, present, and future.

         WHEREFORE, The Plaintiff, Jon E. Rucinski, demands judgment against the Defendant,

CSX Transportation, Inc., in an amount to be determined by the Jury, together with interest and

costs.



                                                        JON E. RUCINSKI
                                                        By his Attorney,

Dated: February 5, 2020
                                                        /s/ Jonathan E. Gilzean
                                                        Jonathan E. Gilzean, Esq.
                                                        BBO# 679164
                                                        Latti & Anderson LLP
                                                        30-31 Union Wharf
                                                        Boston, MA 02109
                                                        (617) 523-1000
                                                        jgilzean@lattianderson.com
          Case 1:20-cv-10222-LTS Document 1 Filed 02/05/20 Page 4 of 4




                                                    TO BE ADMITTED PRO HAC VICE


                                                    P. Matthew Darby, Esquire
                                                    H. David Leibensperger, Esquire
                                                    Berman, Sobin, Gross, Feldman & Darby
                                                    1301 York Road, Suite 600
                                                    Lutherville, Maryland 21093
                                                    (410) 769-5400
                                                    pmdarby@bsgfdlaw.com
                                                    hdavid@bsgfdlaw.com


                               REQUEST FOR JURY TRIAL

       Plaintiff Jon E. Rucinski, by and through the undersigned counsel, requests a jury trial on

issues presented herein.


                                                    /s/ Jonathan E. Gilzean
                                                    Jonathan E. Gilzean, Esq.
